The defendant broke jail and escaped, after he was convicted and sentenced to imprisonment in the penitentiary and had appealed from the conviction and sentence; and he is *Page 642 
yet a fugitive from justice. The state, therefore, through the Attorney General, has moved to dismiss the appeal. Article 548 of the Code of Criminal Procedure provides that if the appellant in a criminal case be a fugitive from justice on the day the appeal is returnable, or on the day fixed for hearing the appeal, the appeal will be dismissed.
The appeal is dismissed.